Citation Nr: 1550261	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied service connection for bilateral hearing loss.


FINDING OF FACT

The Veteran's current bilateral hearing loss is the result of noise exposure during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Compensation is payable for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 


Certain chronic diseases, including sensorineural hearing loss as a disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

When the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The record shows current hearing loss as defined in 38 C.F.R. § 3.385.  See December 2012 VA examination report. 

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury. 

The Veteran's service treatment records do not discuss hearing loss.  His hearing was tested at service entrance and separation, but he was not shown to have hearing loss disability as defined by VA.  The tests did not include word recognition scores.

The Veteran's Report of Transfer or Discharge (DD Form 214) reveals that he served in the United States Army as a cook and that he received a Marksman (rifle) award.  

In December 2012, a VA examiner noted the Veteran's report of exposure to M-60 machine guns and mortars during basic training with no hearing protection.  After discharge, the Veteran worked in lawn maintenance on a golf course for twenty years with no hearing protection worn; and as a welder for twelve years with no hearing protection required.  

In the examiner's opinion, the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service.  The examiner's rationale was that the Veteran's September 1967 separation examination revealed normal thresholds, bilaterally, and no threshold shift was seen.

The examiner did find; however, that the Veteran's tinnitus was more likely than not caused by military noise exposure; despite the fact that the Veteran could not recall when the tinnitus had begun.  The examiner explained that the Veteran was exposed to mortars and machine guns while in basic training with no hearing protection provided; that these were considered to be hazardous noises; and tinnitus was known to be a symptom associated with hazardous noise exposure.  

The examiner did not explain why military noise exposure was sufficient to cause tinnitus but insufficient to cause bilateral hearing loss.  

Although the examiner found there was no in-service threshold shift; there were reported increased decibel losses at five of the eight measured frequencies between the service induction and separation examinations and the average decibel loss increased.  

The evidence is at least in relative equipoise.  With the resolution of reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


